

TETRA TECHNOLOGIES, INC.
STAND-ALONE CASH-SETTLED
STOCK APPRECIATION RIGHTS AWARD AGREEMENT


Notice of Stock Appreciation Rights Award


Subject to the terms and conditions of this Notice of Stock Appreciation Rights
Award (this "Notice") and the attached TETRA Technologies, Inc. Stand-Alone
Cash-Settled Stock Appreciation Rights Award Agreement (the "Award Agreement"),
TETRA Technologies, Inc. (the "Company") hereby grants you ("Participant")
cash-settled Stock Appreciation Rights (the "SARs") in the Company. For
avoidance of doubt and for purposes of clarity, the SARs granted pursuant to
this Notice and the Award Agreement are not being granted under the TETRA
Technologies, Inc. Third Amended and Restated 2011 Long Term Incentive
Compensation Plan or under any other equity plan of the Company. Unless
otherwise specifically indicated, all terms used in this Notice shall have the
meaning set forth in the Award Agreement.


Identifying Information:
Participant Name:
Stuart M. Brightman
Date of Grant:
08/09/2017
and Address:
 
Vesting Commencement Date:
02/22/2017
 
 
Exercise Price per SAR:
$4.51
Expiration Date:
2/22/2027
Number of SARs:
133,946



Vesting Schedule:
Subject to Participant’s Continuous Service with the Company, Section 2(b) of
the Award Agreement, and any other limitations set forth in the Award Agreement,
the SARs shall vest over a three-year (3) period with 1/3rd vesting on the 1st
anniversary of the Vesting Commencement Date, and thereafter the remaining SARs
shall vest at a rate of 1/36th on the 22nd of each following month (such being,
the "Vesting Schedule").
Maximum Exercise Period:
The post-termination exercise period shall be:


Event Triggering Termination of SARs
Max Time to Exercise
Following Triggering Event
Termination of Continuous Service (except as provided below)
90 days from termination
Termination of Continuous Service due to Disability, death or Retirement
12 months from termination (or, if Participant dies during such 12-month period,
12 months from Participant's death)



[SIGNATURES ON NEXT PAGE]


Page 1 of 2
HOU:3811767.3



--------------------------------------------------------------------------------




By Participant's signature and the signature of the Company's representative
below, Participant and the Company agree that the SARs granted herein are
governed only by the terms and conditions of this Notice and the Award
Agreement.
                            
TETRA TECHNOLOGIES, INC.    
By: /s/ Bass C. Wallace, Jr.                               Bass. C. Wallace, Jr.
Its: Senior Vice President and
General Counsel
Dated: August 9, 2017


PARTICIPANT REPRESENTATION


Participant has reviewed this Notice and the Award Agreement in their entirety,
has had an opportunity to have such reviewed by his legal and tax advisers, and
hereby attests that he is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents or affiliates.
Participant represents to the Company that he is familiar with the terms of this
Notice and the Award Agreement, and hereby accepts the SARs subject to all of
its terms. Participant hereby agrees that all questions of interpretation and
administration relating to this Notice and the Award Agreement shall be solely
resolved by the Committee.
This Notice may be executed by Participant and the Company by means of
electronic or digital signatures, which shall have the same force and effect as
manual signatures. Participant agrees that clicking "I Accept" in connection
with or response to any electronic communication or other medium has the effect
of affixing Participant's electronic signature to this Notice.
PARTICIPANT:


/s/ Stuart M. Brightman            
Stuart M. Brightman


Dated:     August 9, 2017            




Page 2 of 2
HOU:3811767.3



--------------------------------------------------------------------------------






TETRA TECHNOLOGIES, INC.
STAND-ALONE CASH-SETTLED
STOCK APPRECIATION RIGHTS AWARD AGREEMENT


Award Agreement


Subject to the terms and conditions of the Notice of Stock Appreciation Rights
Award (the "Notice") and this TETRA Technologies, Inc. Stand-Alone Cash-Settled
Stock Appreciation Rights Award Agreement (this "Award Agreement"), the Company
hereby grants the individual set forth in the Notice ("Participant") SARs in the
Company. For avoidance of doubt and for purposes of clarity, the SARs granted
pursuant to this Notice and the Award Agreement are not being granted under the
TETRA Technologies, Inc. Third Amended and Restated 2011 Long Term Incentive
Compensation Plan or under any other equity plan of the Company. Unless
otherwise specifically indicated, all terms used in this Award Agreement shall
have the meaning as defined herein or as defined in the Notice.


1.Grant. Participant has been awarded the number of SARs as set forth in the
Notice. Subject to the terms and conditions contained in the Notice and this
Award Agreement, each SAR entitles Participant to receive, upon exercise, an
amount equal to the excess of (a) the Fair Market Value of a share of Common
Stock on the date of exercise, over (b) the Exercise Price per SAR set forth in
the Notice (the "Appreciation Value").
2.Vesting Schedule and Risk of Forfeiture.
(a)    Vesting Schedule. Subject to Participant's Continuous Service and any
other limitations set forth in the Notice and this Award Agreement, the SARs
shall vest in accordance with the Vesting Schedule provided in the Notice.
(b)    Risk of Forfeiture. The SARs shall be subject to a risk of forfeiture
until such time the risk of forfeiture lapses in accordance with the Vesting
Schedule. Except as otherwise provided in the Notice with respect to the
post-termination exercise period, all or any portion of unvested SARs subject to
the foregoing risk of forfeiture shall immediately and automatically be
forfeited and terminated upon the first day Participant fails to provide
Continuous Service to the Company.
3.    Exercise of SARs and Payment of SARs.
(a)    Right to Exercise. Except as otherwise provided in the Notice or this
Award Agreement, Participant (or in the case of exercise after Participant's
death or incapacity, Participant's executor, administrator, heir or legatee, as
the case may be) may exercise his vested SARs, in whole or in part, at any time
after vesting in accordance with the Vesting Schedule. Notwithstanding the
foregoing, Participant's right to exercise the SARs shall automatically expire,
and the SARs shall automatically terminate, upon the end of the period
prescribed in the Notice following the termination of Participant's Continuous
Service (the "Maximum Exercise Period"). However, and notwithstanding the
foregoing or anything in the Notice or this Award Agreement to the contrary,


Page 1 of 10
HOU:3811767.3

--------------------------------------------------------------------------------





all SARs shall automatically expire and terminate upon the Expiration Date (as
set forth in the Notice) to the extent not then exercised. Thereafter, no SARs
may be exercised.
(b)    Method of Exercise. To exercise the SARs, Participant (or in the case of
exercise after Participant's death or incapacity, Participant's executor,
administrator, heir or legatee, as the case may be) must deliver a written
notice to the Company at its principal executive office, directed to the
Corporate Secretary, that sets forth the number of SARs being exercised,
together with any additional documents the Company may require. Each such notice
must satisfy any then-applicable procedures of the Company that apply to the
SARs and must contain such representations as the Company requires. The exercise
notice shall be delivered in person, by certified or regular mail, or by such
other method (including electronic transmission) as determined from time to time
by the Committee. The SARs shall be deemed to be exercised as of the date:
(i) the Company receives (as determined by the Committee in its sole, but
reasonable, discretion) the fully executed exercise notice during normal
business hours, and (ii) all other applicable terms and conditions of this Award
Agreement are satisfied, in the sole discretion of the Committee.
(c)    Payment. As soon as practicable following the date the SARs are exercised
(but in no event later than fifteen (15) days following such date), the Company
shall make a cash payment to Participant in an amount equal to the Appreciation
Value per vested SAR exercised, less any amounts withheld pursuant to Section
4(b).
4.    Taxes.
(a)    Tax Liability. Participant is ultimately liable and responsible for all
taxes owed by Participant in connection with his receipt of the SARs and
payments made under this Award Agreement, regardless of any action the Company
takes with respect to any tax withholding obligations arising hereunder. The
Company shall not make any representation or undertaking regarding the treatment
of any tax withholding in connection with the grant of the SARs or payments made
pursuant to this Award Agreement. The Company does not commit and is under no
obligation to structure the SARs to reduce or eliminate Participant’s tax
liability.
(b)    Payment of Withholding Taxes. Participant authorizes the Company to
withhold from the cash payable to Participant upon any payment made pursuant to
this Award Agreement an amount sufficient to satisfy any tax withholding
obligation, whether federal, state, local or non-U.S., including any employment
tax obligation.
(c)    Section 409A; No Deferral of Compensation. Neither the SARs, the Notice,
nor this Award Agreement is intended to provide for the deferral of compensation
within the meaning of Section 409A of the Code. Notwithstanding any other
provision in the Notice or this Award Agreement to the contrary, the Committee
shall have the right, in its sole discretion, to adopt such amendments to the
Notice or this Award Agreement or take such other actions (including amendments
and actions with retroactive effect) as the Committee determines are necessary
or appropriate to avoid adverse tax consequences to Participant under Section
409A of the Code.
5.    Transferability of SARs; Death of Participant. The SARs are not
transferable by Participant other than to a designated beneficiary upon
Participant's death or by will or the laws of


Page 2 of 10
HOU:3811767.3

--------------------------------------------------------------------------------





descent and distribution, and are exercisable during Participant's lifetime only
by him. The terms of the Notice and this Award Agreement shall be binding upon
the executors, administrators, heirs, and other legal representatives of
Participant.
6.    No Rights as a Stockholder of the Company. Participant’s receipt of the
grant of the SARs pursuant to the Notice and this Award Agreement shall provide
and confer no rights to, or status as, a stockholder or equity holder of the
Company.
7.    Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.
8.    Termination of Employment. Notwithstanding any other provision of the
Notice or this Award Agreement, the Committee, in its sole discretion, may
provide that, upon termination of Participant's Continuous Service for any
reason, any or all unvested SARs shall become vested, and together with the
previously vested portion of the SARs, shall be exercisable for such period and
upon such terms and conditions as may be determined by the Committee, provided,
however, that no such acceleration of vesting or continuation of exercisability
shall be effective prior to the date of the Committee’s written determination
and no continued period of exercisability may extend beyond the Expiration Date.
9.    Change in Control.
(a)    To the extent that Participant is a party to an employment, severance,
change in control or similar agreement that addresses the effect on the SARs of
a Change in Control or termination of Participant's Continuous Service following
a Change in Control (a "Change in Control Agreement"), the terms of such Change
in Control Agreement shall control. For the purposes of applying the foregoing
provision, any acceleration of equity or equity-based awards triggered by a
Change in Control Agreement shall likewise trigger the acceleration of the SARs
granted hereunder and any terms in a Change in Control Agreement relating to the
exercise period of stock options shall equally apply to the exercise period of
the SARs. Unless otherwise provided in a Change in Control Agreement, in the
event of a Change in Control, regardless of whether Participant's Continuous
Service will continue following the Change in Control, the Committee may (i)
accelerate vesting and the time at which the SARs may be exercised so that the
SARs may be exercised in full for a limited period of time on or before a
specified date fixed by the Committee, after which the unexercised SARs and all
rights of Participant hereunder shall terminate, (ii) accelerate vesting and the
time at which the SARs may be exercised so that the SARs may be exercised in
full for its then remaining term, or (iii) provide that the SARs be assumed by
the successor or survivor entity, or be exchanged and substituted for similar
stock appreciation right based on the equity of the successor or survivor, or a
parent or subsidiary thereof, with appropriate adjustments as to number of
shares covered by the SARs and the Exercise Price per SAR. Notwithstanding the
above, the Committee shall not be required to take any action described in the
preceding sentence and any decision made by the Committee, in its sole
discretion, not to take some


Page 3 of 10
HOU:3811767.3

--------------------------------------------------------------------------------





or all of the actions described in the preceding sentence shall be final,
binding and conclusive with respect to the Company and all other interested
persons.
(b)     If approved by the Board prior to any Change in Control described in
clauses (ii), (iii) or (iv) of the definition of Change in Control, or prior to
or within thirty (30) days after a Change in Control described in clause (i) of
the definition of Change in Control shall be deemed to have occurred, the Board
shall have the right upon such Change in Control or for a forty-five (45) day
period immediately following the date that the Change in Control is deemed to
have occurred to require Participant to transfer and deliver to Company the SARs
in exchange for an amount equal to the Appreciation Value. Such right shall be
exercised by written notice to Participant. In the event that the Exercise Price
per SAR set forth in the Notice equals or exceeds the price paid for a share of
Common Stock in connection with the Change in Control, the Committee may cancel
the SARs without the payment of consideration. The amount payable to Participant
by Company pursuant to this Paragraph 9(b) shall be in cash or by certified
check and shall be reduced by any taxes required to be withheld.
10.    Definitions.    As used herein, the following definitions shall apply:
(a)    "Affiliate" means any corporation or other entity in a chain of
corporations and/or other entities in which the Company has a "controlling
interest" within the meaning of Treas. Reg. § 1.414(c)-2(b)(2)(i), but using the
threshold of fifty percent (50%) ownership wherever eighty percent (80%)
appears.
(b)    "Company" means TETRA Technologies, Inc., or any successor thereto.
(c)    "Board" means the Board of Directors of the Company.
(d)    "Change in Control" means the occurrence of any of the following events,
as determined in the sole and absolute discretion of the Board:
(i)    the date that any "person" (as defined in Section 3(a)(9) of the Exchange
Act, and as modified in Section 13(d) and 14(d) of the Exchange Act) other than
(A) the Company or any of its majority subsidiaries, (B) any employee benefit
plan of the Company or any of its subsidiaries, (C) or any Affiliate (as
determined immediately prior to such event), (D) a company owned, directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of the Company, or (E) an underwriter temporarily holding
securities pursuant to an offering of such securities, becomes the "beneficial
owner" (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
shares of voting stock of the Company then outstanding;
 
(ii)    the consummation of any merger, reorganization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business


Page 4 of 10
HOU:3811767.3

--------------------------------------------------------------------------------





combination or consolidation more than fifty percent (50%) of the combined
voting power of the voting securities of the Company or the surviving company or
the parent of such surviving company;


(iii) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
fifty percent (50%) of the combined voting power of the voting securities of the
acquiror, or parent of the acquiror, of such assets;


(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or


(v) individuals who, as of the Date of Grant set forth in the Notice, constitute
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Date of Grant set forth in the Notice whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board,
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an election contest with respect to
the election or removal of directors or other solicitation of proxies or
consents by or on behalf of a person other than the Board.


(e)    "Code" means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations thereunder.
(f)    "Committee" means the Compensation Committee of the Board.
(g)    "Common Stock" means the common stock, $0.01 par value per share of the
Company.
(h)    "Consultant" means any person (other than an Employee) who is engaged by
the Company to render consulting or advisory services to the Company.
(i)    "Continuous Service" means a Participant’s provision of services to the
Company or its Affiliates or their successors as a Consultant, member of the
Board or Employee is continuous and uninterrupted. For this purpose Continuous
Service shall be deemed interrupted upon the actual cessation of providing
services to the Company or its Affiliates or their successors, notwithstanding
any required notice period that must be fulfilled before a termination as a
Consultant, member of the Board or Employee can be effective under applicable
laws. Continuous Service shall not be considered interrupted in the case of
(x) any approved leave of absence (including sick leave, military leave, or any
other authorized personal leave); (y) transfers among the Company and its
Affiliates, or any successor thereof; or (z) any change in status as long as
Participant remains in the service of the Company or its Affiliates and their
successors as a Consultant, member of the Board or Employee. Notwithstanding
anything in the foregoing or this Award Agreement to the contrary, a
Participant’s change in status from one category of Consultant,


Page 5 of 10
HOU:3811767.3

--------------------------------------------------------------------------------





member of the Board or Employee to another of such category shall not be
considered a termination of such Participant’s Continuous Service.
(j)    "Disability" means an inability to perform Participant’s material
services to the Company for a period of ninety (90) consecutive days or a total
of one hundred and eighty (180) days, during any three hundred and
sixty-five-day (365) period, in either case as a result of incapacity due to
mental or physical illness, which is determined to be total and permanent. A
determination of Disability shall be made by a physician satisfactory to both
Participant (or his guardian) and the Company, provided that if Participant (or
his guardian) and the Company do not agree on a physician, Participant and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to Disability shall be final, binding
and conclusive with respect to all parties. Notwithstanding the foregoing,
eligibility for disability benefits under any policy for long-term disability
benefits provided to Participant by the Company shall conclusively establish
Participant’s disability.
(k)    "Employee" means any person, including an officer, who is in the employ
of the Company or their affiliates, and is subject to the control and direction
of the Company or their affiliates as to both the work to be performed and the
manner and method of such performance.
(l)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(m)    "Fair Market Value" means, as of any given date, the closing price per
share of Common Stock on the principal exchange or over-the-counter market on
which such shares are trading, if any, or as reported on any composite index
which includes such principal exchange, or if no trade of the Common Stock shall
have been reported for such date, the closing price quoted on such exchange or
market for the immediately preceding date on which such shares were traded. The
term "closing price" on any given day shall mean the last reported sales price
on such day. If shares of Company Common Stock are not listed or admitted to
trading on any exchange, over-the-counter market or any similar organization on
any given day, or if the Fair Market Value is being determined in connection
with an exercise pursuant to Section 9(b), the Fair Market Value per share of
Common Stock shall be determined by the Committee in good faith using any fair
and reasonable means selected in its discretion and in accordance with Section
409A of the Code.
(n)    "Retirement" means termination of Participant's Continuous Service under
circumstances as shall constitute retirement as determined by the Committee.
(o)    "Stock Appreciation Rights" or "SARs" means, subject to the terms and
conditions of the Notice and this Award Agreement, an unfunded and unsecured
promise of the Company to deliver cash or property to Participant in the amount
set forth in this Award Agreement. For this purpose, SARs is a record-keeping
account established by the Company in Participant’s name. All amounts
attributable to the SARs shall be and remain the sole property of the Company
until such time the SARs are settled or extinguished pursuant to the terms and
conditions of the Notice and this Award Agreement.
11.    Reorganization of Company and Subsidiaries. The existence of the SARs
shall not affect in any way the right or power of Company or its stockholders to
make or authorize any or


Page 6 of 10
HOU:3811767.3

--------------------------------------------------------------------------------





all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
Company or any issue of bonds, debentures, preferred or prior preference stock
ahead of or affecting shares of Common Stock or the rights thereof, or the
dissolution or liquidation of Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
12.    Adjustment of Shares. Subject to any required action by the Board, the
number of SARs covered by this Award Agreement and/or the Exercise Price per SAR
set forth in the Notice shall be proportionally adjusted for (i) any increase or
decrease in the number of issued equity securities resulting from an equity
securities split, reverse equity securities split, equity distribution,
combination or reclassification of the equity securities or similar event
affecting the equity securities, (ii) any other increase or decrease in the
number of issued equity securities effected without receipt of consideration by
the Company, or (iii) any other transaction with respect to equity securities
including a merger, consolidation, acquisition of property or equity securities,
separation (including a spin-off or other distribution of equity securities or
property), reorganization, liquidation (whether partial or complete), capital
contribution, or any similar transaction not constituting a Change in Control.
Except as the Board determines, no issuance by the Company of equity securities
of any class shall affect, and no adjustment by reason hereof shall be made with
respect to, the number of SARs or the Exercise Price per SAR.
13.    General Provisions.
(a)    Notice. Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed effective upon personal delivery or five
(5) days after deposit with a national postal system or, if sent via overnight
delivery, one (1) day after deposit with an established overnight delivery
system such as Federal Express. Notice shall be addressed in accordance with the
following:
If to Participant:
If to the Company:
 
 
Stuart M. Brightman
TETRA Technologies, Inc.
 
24955 Interstate 45 North
 
The Woodlands, Texas 77380
 
Attention: General Counsel
 
 
 
With a copy to:
 
Andrews Kurth Kenyon LLP
 
10001 Woodloch Forest Drive
 
Suite 200
 
The Woodlands, Texas 77380
 
Attention: Bill McDonald





Page 7 of 10
HOU:3811767.3

--------------------------------------------------------------------------------





(b)    Successors and Assigns. Except as provided herein to the contrary, the
Notice and this Award Agreement shall be binding upon and inure to the benefit
of the parties hereto, and their respective permitted successors and assigns.
(c)    No Assignment. Except as otherwise provided in this Award Agreement,
Participant shall not assign any of his rights under the Notice and this Award
Agreement without the prior written consent of the Board, which consent may be
withheld in its sole discretion. The Board shall be permitted to assign its
rights or obligations under the Notice and this Award Agreement.
(d)    Counterparts. The Notice may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any counterpart or other
signature delivered by facsimile shall be deemed for all purposes as being a
good and valid execution and delivery of the Notice by that party.
(e)    Severability. The validity, legality or enforceability of the remainder
of this Award Agreement shall not be affected even if one or more of the
provisions of this Award Agreement shall be held to be invalid, illegal or
unenforceable in any respect.
(f)    Amendment, Termination. The SARs may not be terminated by the Board or
the Committee at any time without the written consent of Participant. This Award
Agreement may be amended in writing by the Company and Participant, provided the
Company may amend this Agreement unilaterally (i) if the amendment does not
adversely affect the Participant’s rights hereunder in any material respect,
(ii) if the Company determines that an amendment is necessary to comply with
Rule 16b-3 under the Exchange Act, or (iii) if the Company determines that an
amendment is necessary to meet the requirements of the Code or to prevent
adverse tax consequences to the Participant.
(g)    Administration and Interpretation. Any question or dispute regarding the
interpretation of the Notice or this Award Agreement or the receipt of the SARs
hereunder shall be submitted by Participant to the Committee. The resolution of
such a dispute by the Committee shall be final and binding on all parties.
(h)    Clawback/Recoupment Policy. Notwithstanding any provisions in this Award
Agreement to the contrary, the SARs and/or any income realized upon
Participant's exercise of the SARs shall be subject to potential cancellation,
rescission, clawback and recoupment (i) to the extent necessary to comply with
the requirements of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and any regulations or listing requirements promulgated thereunder,
and/or (ii) as may be required in accordance with the terms of any
clawback/recoupment policy as may be adopted by the Company to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and any
regulations or listing requirements promulgated thereunder.
(i)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, Participant agrees, to the fullest extent
permitted by law, to accept


Page 8 of 10
HOU:3811767.3

--------------------------------------------------------------------------------





electronic delivery of any documents that the Company may be required to deliver
(including, but not limited to, grant or award notifications and agreements,
account statements, annual and quarterly reports, and all other forms of
communications) in connection with this and any other award made or offered by
the Company. Electronic delivery may be via a Company electronic mail system or
by reference to a location on a Company intranet to which Participant has
access. Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his electronic signature is the same as, and shall have the same
force and effect as, his manual signature.
(j)    Unsecured Status of Claim. The SARs shall be used solely as a device for
the measurement and determination of the amount to be paid to Participants
pursuant to this Award Agreement. The SARs shall not constitute or be treated as
property of any kind. Any amount that may be due and payable under this Award
Agreement shall be paid solely from the general assets of the Company. With
respect to any payment to which Participant may be entitled, nothing in this
Award Agreement shall be construed to create a trust or to establish or evidence
any Participant’s claim of any right other than as a general creditor.
(k)    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Award Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term "or" is not intended to be exclusive, unless the context clearly requires
otherwise.
(l)    Entire Agreement; Governing Law. The Notice and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersedes in its entirety all prior undertakings,
representation and agreements between the Company, on one hand, and Participant
on the other hand (whether oral or written, and whether express or implied) with
respect to the subject matter hereof. The Notice and this Award Agreement are to
be construed in accordance with and governed by the laws of the State of
Delaware without giving effect to any choice of law rule that would cause the
application of the laws of any other jurisdiction.
(m)    Venue. The Company and Participant agree that any suit, action or
proceeding arising out of or related to the Notice and this Award Agreement
shall be brought in the United States District Court for the Southern District
of Texas (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Texas state court in Harris County), and that all parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this Section 13(m) shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.
(n)    Not a Contract of Employment or Other Engagement. The terms and
conditions of the Notice and this Award Agreement and the grant of SARs
hereunder shall not be deemed to constitute a contract of employment or of any
consulting or agency relationship between the Company, on one hand, and
Participant on the other hand. Any such employment is hereby


Page 9 of 10
HOU:3811767.3

--------------------------------------------------------------------------------





acknowledged to be, to the extent applicable, an "at will" employment
relationship that can be terminated at any time for any reason, or for no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in the Notice and this Award
Agreement shall be deemed to give Participant the right to be retained in the
service of the Company or to interfere with the right of the Company to
discipline or discharge Participant at any time.
* * * * *




Page 10 of 10
HOU:3811767.3